Citation Nr: 0917936	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Jackson, Mississippi 
in March 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The issues of service connection for hypertension and 
coronary artery disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not manifest until 
many years after discharge from military service and is not 
attributable to that service.

2.  The evidence does not show that the Veteran has been 
clinically diagnosed with asbestosis; nor is there evidence 
that any residuals of exposure to asbestos are medically 
related to military service.    


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Asbestosis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2006 and April 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection for diabetes mellitus and asbestosis; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide. 

The Veteran was expressly notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2007.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the September 2007 Statement of the Case 
(SOC) and the September 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has assisted the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  

The Veteran has not been provided with a medical examination, 
however one is not required in this case.  The Board is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In regard to the Veteran's claim for service connection for 
diabetes, there is evidence of a current disability.  See VA 
treatment, August 2008.  However, there is no evidence that 
diabetes manifested during service or any presumptive period 
thereafter; nor is there credible evidence that the Veteran 
was exposed to an herbicide agent during his military 
service.  Without an indication that the Veteran's current 
diabetes mellitus is associated with an in-service event, 
injury, or disease, no examination is required.  38 C.F.R. 
§ 3.159(c)(4), supra.  

In regard to asbestosis, there is no evidence that a clinical 
diagnosis of the disease has been rendered.  Instead, there 
is a single x-ray report that reflects changes consistent 
with pulmonary asbestosis, apparently obtained in preparation 
for a product liability lawsuit.  See Attorney's letter, 
October 2004.  The Veteran is not treated for asbestosis or 
any other residual of exposure to asbestos.  Later medical 
records reflect a normal lung exam.  See, e.g., Social 
Security Administration (SSA) consultative examination by Dr. 
CM, January 2006.  In the absence of evidence that asbestosis 
or diabetes mellitus is associated with an event, injury, or 
disease that occurred in military service, VA is not required 
to obtain a medical opinion or further examination.  In all, 
the duty to assist has been fulfilled. 



Service Connection

The Veteran seeks service connection for diabetes mellitus 
and asbestosis, which he contends are medically related to 
his military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, diabetes mellitus) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Board also 
acknowledges that presumptive service connection for diabetes 
mellitus may apply based upon presumed exposure to herbicides 
where a Veteran served in Vietnam between January 1962 and 
May 1975.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2008).  

Diabetes 

In this case, although the Veteran served during the Vietnam 
era, there is no evidence of, nor does he contend that he 
physically served inside the Republic of Vietnam.  See Board 
hearing transcript, March 2009.  Also, the evidence reflects 
that the Veteran was first diagnosed with diabetes mellitus 
in or around 1986, over 15 years after military service.  
Application for compensation, January 2006;  Board hearing 
transcript, supra.  As such, the provisions for presumptive 
service connection are not applicable.  38 U.S.C.A. §§ 1101, 
1112, 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).   

Considering the merits of direct service connection, the 
medical evidence shows a current diagnosis of diabetes 
mellitus for which the Veteran receives ongoing treatment.  
See VA treatment records.  However, there is no competent 
evidence of record that relates the Veteran's diabetes 
mellitus to his military service.  Service treatment records 
are negative for any diagnosis or complaint related to 
diabetes.  In-service urinalysis was consistently negative 
for sugar in the urine.  Service medical examinations, April 
1970, October 1968, & July 1967.  There is no medical 
evidence that the Veteran's diabetes is related to his 
military service.  Instead, it appears that physicians 
primarily attribute this condition to the Veteran's diet and 
chronic obesity.  See, e.g., VA treatment records, February 
2004.  Indeed, the Veteran does not specifically associate 
his diabetes with his military service.  Instead, he states 
"I contracted it somewhere.  I don't know how you get it."  
Board hearing transcript, supra.  In the absence of evidence 
of a medical nexus between diabetes mellitus and military 
service, service connection for diabetes mellitus is not 
warranted.  

Asbestosis

As described above, there is no evidence that the Veteran 
receives any medical treatment for residuals of exposure to 
asbestos.  Nor is there medical evidence of a clinical 
diagnosis of asbestos.  Instead, there is a single x-ray 
report associated with the claims file that was obtained in 
preparation for civil litigation.  The given impression was 
"interstitial changes consistent with pulmonary asbestosis 
in a subject with an appropriate environmental exposure 
history and an adequate latent period."  See Radiology 
report, August 2004.  The following year, the same physician 
performed an occupational lung disease evaluation and 
diagnosed pneumoconiosis without mention of asbestosis.  
Evaluation by JS, March 2005.  

The Board also notes that in the private evaluation report, 
the examiner provides a detailed description of the Veteran's 
job history discussing various respiratory risks and 
protection provided at various jobs held by the Veteran 
following his discharge from service.  These include well 
drilling, working as a boilermaker and welder in paper mills 
and oil refineries, and working as a fireman for 30 years.  
The report accurately reflects that the Veteran worked as a 
cook in the Army for two years, but relates no respiratory 
risks during this service.  Instead, the report states that 
the Veteran believed that he had intermittent exposure to 
asbestos, but could not specify when and where the believed 
exposure occurred.  Occupational lung disease evaluation, 
March 2005.  

Despite the single x-ray report finding changes consistent 
with asbestosis, there is no clinical diagnosis of 
asbestosis, nor is the Veteran treated for asbestosis or any 
other residual of asbestos exposure.  Indeed, the physician 
that assessed changes consistent with the diagnosis changed 
his impression less than one year later.  Compare Radiology 
report, August 2004 with Occupational lung disease 
evaluation, March 2005.  Also, a subsequent exam report shows 
a normal lung examination.  See SSA examination, supra.  

Furthermore, x-ray findings alone are not considered a 
disability qualifying for benefits under 38 U.S.C.A. § 1110.  
A disability under this provision is "impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R § 4.1, 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002) 
(citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1).  Considering all of the medical evidence of 
record, the Board finds that there is no current clinical 
diagnosis of asbestosis for which service connection can be 
granted.  

Nonetheless, assuming arguendo that the Veteran currently has 
asbestosis, there is no competent evidence of record that the 
condition was incurred or aggravated during military service.  
The Veteran served as an Army cook, which is not commonly 
known to be a military occupational specialty associated with 
asbestos exposure.  During the Veteran's hearing before the 
Board, he testified that he believed he had been exposed to 
asbestos while living in old barracks during basic training 
and advanced individual training (AIT) at Fort Polk, 
Louisiana.  The Veteran describes seeing asbestos floating in 
the air during this time.  While the Veteran is competent to 
describe seeing particles floating in the air, he is not 
competent to classify those particles as asbestos fibers.  
Evidence in the form of lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2008).  There is no evidence that the Veteran 
has personal knowledge or training in identifying asbestos.  
As such, there is no competent evidence of record that the 
Veteran was exposed to asbestos during service.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for asbestosis is not warranted.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for asbestosis is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for hypertension and coronary artery 
disease are ready for final adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  Although the Board sincerely regrets the 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.

Specifically, the Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  Here, the Veteran is 
currently diagnosed with hypertension and coronary artery 
disease.  See, e.g., VA treatment note, August 2008.  The 
record reflects that the Veteran had elevated blood pressure 
readings during service.  See Service medical examinations, 
April 1970 (showing reading of 140/90 upon separation from 
military service) & July 1967 (showing reading of 130/82 upon 
entrance to military service).  

Also, the claim has previously been adjudicated based upon 
evidence that hypertension existed prior to military service.  
The Veteran has testified that he was first treated for 
hypertension prior to service when he was 17 years old.  
Board hearing transcript, March 2009.  However, hypertension 
is not noted upon entrance examination.  Instead, the 
Veteran's entrance examination report indicates that he was 
originally physically disqualified due to obesity.  Many of 
the results are then marked through and the Veteran was 
eventually determined to be qualified for induction.  See 
Service treatment records.  Nonetheless, VA must address all 
relevant theories of entitlement.  Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Therefore, an examination and 
medical opinion is required that addresses both direct 
service connection and aggravation of a preservice 
disability.  38 C.F.R. § 3.159(c)(4) (2008).

The Board also notes that the Veteran describes receiving 
treatment for his heart condition by two private physicians.  
See Board hearing transcript, supra.  These medical records 
are not associated with the claims file and should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed hypertension and coronary artery 
disease, specifically to include Dr. C of 
Meridian and Dr. W of Laurel as 
identified on pages 15-16 of the Board 
hearing transcript within the claims 
file.  Contact any duly identified and 
authorized physician to obtain the 
relevant medical records.  Any and all 
records obtained must be associated with 
the claims file.  If any identified 
record is unavailable, the RO should so 
specifically state, and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

2.  AFTER completion of the above 
development, schedule the Veteran for a 
VA examination to determine the nature 
and etiology of the Veteran's claimed 
cardiovascular disorders.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
cardiovascular disabilities;
(b)  Identify, to the extent possible, 
the approximate date of onset for any 
chronic acquired disability identified in 
question (a);
(c)  Opine whether any current 
cardiovascular disability was incurred in 
or aggravated by active military service;
(d)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any arteriosclerosis, 
cardiovascular-renal disease, or 
hypertension were present within one year 
from discharge from active military 
service. 
(e)  Opine whether it is at least as 
likely as not that clinical hypertension 
pre-existed active duty service; and if 
so, whether such disability was 
permanently aggravated by service.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last 
adjudication.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


